Peters, C. J.
A verdict was rendered against the respondent for illegally seining menhaden and porgies on our coast. E. S., c. 40, § 17. Public Laws 1891, c. 61. In the trial several rulings were given that are now complained of.
The point was taken that the jurisdiction over the shore fisheries assumed by the State is in contravention of the authority possessed in the premises-by the United States. But the Federal Supreme Court does not so hold. Massachusetts v. Manchester, 139 U. S. 240, 262 ; Com. v. Manchester, 152 Mass. 230.
It is objected that our statute does not apply to taking menhaden and porgies in such wide.and extended waters as are those of Casco Bay. It is argued that the decision in McLain v. Tillson, 82 Maine, 281, does not conclusively settle this question. But we regard the opinion in that case as very apposite to the present contention. The allegation is not that the offense was committed in Casco Bay, which is said to be thirty miles or more wide between outside headlands, but that it was committed in that part of Casco Bay which lies between Flag-island and Wood island in Cumberland county. The government correctly contends that the locality thus described, although within the general waters of Casco Bay, is also an inlet or inner harbor of itself, the entrance to which is less than three miles wide. There are manj^ bays and inlets within the general bay. Any different interpretation would render the fishery laws of the State ineffective for the purposes intended by the framers of them.
*193A question arose at the trial whether the waters flowing between Wood island and Flag island are within the limits of Cumberland county. If an offense be committed within one hundred rods of a county line, it may be regarded for purposes of jurisdiction as committed in such county. E. S., c. 131, § 2.
To help in substantiating the contention of the respondent, that the locality referred to is in Sagadahoc and not Cumberland county, Chace’s map of Cumberland county, published in 1857, was offered in evidence, and was excluded by the presiding judge. Even if the map were an admissible piece of evidence, its rejection became immaterial in view of the more controlling fact, hereafter stated, upon the force of which the judge correctly ruled, as a matter of law, that the particular locality where the offense was confessedly committed is within Cumberland county.
In 1760, Cumberland county was established by the Provincial Assembly of Massachusetts Bay with the following boundaries :
" And be it further enacted, That the westernmost of the two new counties aforesaid shall be, and it is hereby declared to be, bounded, on the west by the easterly line of the county of York above described; on the north by the utmost northern limits of this province: on the southeast by the sea or western ocean and by Casco bay ; from the easterly point of which bay, viz., from Smallpoint, the line shall run northwesterly upon said Casco Bay to New Meadows creek or river, and up said creek or river, as far as Stevens’ carrying-place at the head of said creek or river; thence across said carrying-place to Merrymeeting Bay and Androscoggin river; from thence it shall run up said Androscoggin river thirty miles ; and from thence north two degrees west on a true course to the utmost northern limits of the province ; including all the islands in Casco Bay aforesaid, and on the sea coast of the said new county; and all the towns, districts and lands within the said bounds, together with the *194islands aforesaid, shall, from and after the first day of November, one thousand seven hundred and sixty, be and remain one entire and distinct county, by the name of Cumberland, of which Falmouth shall be the shire or county town; and the inhabitants of said county of Cumberland shall have, use, exercise and enjoy all such powers, privileges and immunities, as, by law, the inhabitants of any other county within this province have, use, exercise and enjoy.” R. S., of Maine, p. 1010.
Although one of the county lines is made to run from Small Point upon Casco Bay, all the islands in the bay are made a part of the (then) new county; and we are not aware that, in the creation of any new counties since, or in any alterations of county lines, the two islands called Wood and Flag islands, indisputably situated in Casco Bay, have ever been transferred from Cumberland to any other county. Between these two islands the offense is alleged and proved to have been committed.
The counsel for the defense does not, we apprehend, deny that the judge could, upon his own knowledge and all the evidence produced, make a peremptory ruling that Wood and Flag islands are within the county of Cumberland. Questions of geographical boundaries are ultimately for the court to determine. Otherwise we might have as many diffex’ent lines established as there were juries passixxg on the question. Oxxe jury is not bound by a precedent set by another jury. If it were a question that could arise bixt once, a jury xxxight settle it.
There are certain geographical facts of which courts take judicial notice, for the reasoxx that they are uxxiversally recogxxized, or are within the territorial jurisdiction of the coux’t. Wade on Notice, 2d ed. § 1410, and numerous cases cited iix the section. See also 89 Amer. Decisions, 663, for cases on same subject. It would not be profitable to explore the multitude of cases touching this principle, because they ax’e so variant from oxxe another, are attexxded with so many exceptions and qualifications, axxd are dependent upon facts peculiar to each case. State v. Wagner, 61 Maine, 178, is a leadiixg case on the questioxx. Sufficient to say, that whexx a line betweexx counties in this State must be ascertained and declared, the court must *195declare it. The responsibility of the question is more fittingly there than upon a jury.

Exceptions overruled.

Walton, Virgin, Libbey, Foster and Haskell, JJ., concurred.